¢

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF TENNESSEE
NASHVILLE DIVISION

UNITED STATES OF AMERICA and the STATES
of TENNESSEE, GEORGIA, and LOUISIANA and
the COMMONWEALTH of VIRGINIA ex rei.

GREGORY FOLSE,

Civil Action No. 3:17-cv-01478
Plaintiffs, JUDGE TRAUGER
Vv. FILED UNDER SEAL

CARE SERVICES MANAGEMENT LLC, FLEUR
DE LIS MOBILE DENTAL LLC, GEORGIA MO-
BILE DENTAL LLC, and DOES 1-100,

Defendants.

 

 

ORDER

 

The states of Tennessee and Louisiana, having intervened in part of this action and hav-
ing declined to intervene in part of this action pursuant to the Tennessee Medicaid False Claims
Act, Tenn. Code Ann. § 71-5-183(b)(2), and the Louisiana Medical Assistance Programs Integ-
rity Law, LSA-R.S. 46:439.1(F), the Court rules as follows:

IT IS ORDERED that:

1. This case be unsealed, except Docket Numbers 12, 18, 24, 29, and 33, which shall remain
under seal until further Order of his Court;

2. The states of Tennessee and Louisiana shall serve a Complaint in Intervention, should
they choose to file one, within 90 days of this Order;

3. The relator shall serve an Amended Complaint, if he chooses to file one, within 90 days

Case 3:17-cv-01478 Document 40-1 Filed 11/25/20 Page 1 of 2 PagelD #: 166
of the date of this Order;

4. As to the parts of this action in which Tennessee or Louisiana have declined to intervene,
the parties shall serve all pleadings and motions filed in that part of the action, including
supporting memoranda, on counsel for Tennessee and Louisiana;

5. Additionally, the parties shall serve all pleading and motions filed 1n this action on coun-
sel for Georgia and Virginia;

6. Tennessee, Louisiana, Georgia, and Virginia may order any deposition transcripts and ad-
ditional discovery;

7. Tennessee, Louisiana, Georgia, and Virginia are entitled to intervene in their respective
currently declined portions of the case, for good cause, at any time;

8. All Orders of this Court shall be sent to counsel for Tennessee, Louisiana, Georgia, and
Virginia; and

9. Should the relator or defendants ask the Court to dismiss, approve settlement of, or other-
wise discontinue a currently declined portion of the case, the Court will solicit the written
consent of Tennessee, Louisiana, Georgia, or Virginia before ruling or otherwise granting

its approval.

IT IS SO ORDERED, this day of , 2020.

 

 

ALETA A. TRAUGER
United States District Judge

Case 3:17-cv-01478 Document 40-1 Filed 11/25/20 Page 2 of 2 PagelD #: 167
